Exhibit 10.28

 

UNITY BIOTECHNOLOGY, INC.

AMENDMENT TO
EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into effective as of March 9, 2020 (the “Effective Date”), by and between Unity
Biotechnology, Inc., a Delaware corporation (“Company”) and Robert C. Goeltz II
(“Executive”).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of January 29, 2018 (the “Agreement”), which sets forth the
terms of Executive’s employment with the Company;

WHEREAS, the Company and Executive desire to amend the Agreement, as set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree as follows, effective as of the Effective Date.  

1.The reference to “Section 6(b)(iii)” in the last sentence of Section 4(c) of
the Agreement is hereby deleted and replaced with “Section 6(b)(ii)(C)”.

2.Section 6(b) of the Agreement is hereby deleted and replaced in its entirety
with the following:

“(b)Severance Payments upon Termination Without Cause or For Good Reason.

(i)Termination Other than During a Change in Control Period.  If, during the
Term of Employment but outside the period beginning three months prior to and
ending 18 months following a Change in Control (such period, a “Change in
Control Period”), Executive’s employment is terminated by the Company without
Cause or Executive resigns for Good Reason, then, in addition to the payments
and benefits described in Section 6(a) above and subject to Executive’s delivery
to the Company of a waiver and release of claims agreement in a form approved by
the Company that becomes effective and irrevocable in accordance with Section
11(d) hereof (a “Release”):

(A)During the nine-month period commencing on the Date of Termination (the
“Severance Period”), the Company shall continue to pay Executive the Executive’s
Annual Base Salary, such payment to be made in accordance with the Company’s
regular payroll procedures, with the first such installment to occur on the
first payroll date following the date the Release becomes effective and
irrevocable or as otherwise provided in Section 11(d) hereof and inclusive of
any installments that would have been made had the Release been immediately
effective and irrevocable.

(B)During the period commencing on the Date of Termination and ending on the
last day of the Severance Period or, if earlier, the date on which Executive
becomes eligible for comparable replacement coverage under a subsequent
employer’s group health plan (in any case, the “COBRA Period”), subject to
Executive’s valid election to continue healthcare coverage under Section 4980B
of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations thereunder, the Company shall, in its sole discretion, either (x)
continue to provide to Executive and Executive’s dependents, at the Company’s
sole expense, or (y) reimburse Executive and Executive’s dependents for coverage
under its group health plan (if any) at the same levels in effect on the Date of
Termination; provided, however, that if (1) any plan

 

--------------------------------------------------------------------------------

 

pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the continuation coverage period to be, exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5),
(2) the Company is otherwise unable to continue to cover Executive or
Executive’s dependents under its group health plans, or (3) the Company cannot
provide the benefit without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then, in any such
case, an amount equal to each remaining Company subsidy shall thereafter be paid
to Executive in substantially equal monthly installments over the COBRA Period
(or remaining portion thereof).

(ii)Termination During a Change in Control Period.  If, during the Term of
Employment and during a Change in Control Period, Executive’s employment is
terminated by the Company without Cause or Executive resigns for Good Reason,
then, in addition to the payments and benefits described in Section 6(a) above
and subject to Executive’s delivery to the Company of a Release that becomes
effective and irrevocable in accordance with Section 11(d) hereof:

(A)The Company shall pay to Executive an amount equal to the sum of (i)
Executive’s Annual Base Salary and (ii) Executive’s target Annual Bonus.  Such
amount will be subject to applicable withholdings and payable in a single lump
sum cash payment on the first regular payroll date following the date the
Release becomes effective and irrevocable or as otherwise provided in Section
11(d) hereof.

(B)During the period commencing on the Date of Termination and ending on the
first anniversary thereof or, if earlier, the date on which Executive becomes
eligible for comparable replacement coverage under a subsequent employer’s group
health plan (in any case, the “CiC COBRA Period”), subject to Executive’s valid
election to continue healthcare coverage under Section 4980B of the Code and the
regulations thereunder, the Company shall, in its sole discretion, either (x)
continue to provide to Executive and Executive’s dependents, at the Company’s
sole expense, or (y) reimburse Executive and Executive’s dependents for coverage
under its group health plan (if any) at the same levels in effect on the Date of
Termination; provided, however, that if (1) any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
under Treasury Regulation Section 1.409A-1(a)(5), (2) the Company is otherwise
unable to continue to cover Executive or Executive’s dependents under its group
health plans, or (3) the Company cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments over the CiC COBRA Period (or remaining portion thereof).

(C)The Company shall cause any unvested equity awards, including any stock
options, restricted stock awards and any such awards subject to
performance-based vesting, held by Executive as of the Date of Termination, to
become fully vested and, if applicable, exercisable, and cause all restrictions
and rights of repurchase on such awards to lapse with respect to all of the
shares of the Company’s Common Stock subject thereto.”

3.Counterparts.  This Amendment may be executed in one or more facsimile,
electronic or original counterparts, each of which shall be deemed an original
and both of which together shall constitute the same instrument.

4.Ratification.  All terms and provisions of the Agreement not amended hereby,
either expressly or by necessary implication, shall remain in full force and
effect.  The Agreement, as hereby amended, and any attachments thereto,
constitute the entire agreement between the parties with respect to

 

 

 

 



--------------------------------------------------------------------------------

 

their subject matter and supersede all prior agreements, arrangements, dealings
or writings between the parties, and from and after the date of this Amendment,
all references to the term “Agreement” in this Amendment or the original
Agreement shall include the terms contained in this Amendment.

IN WITNESS WHEREOF, this Amendment to Employment Agreement has been duly
executed by or on behalf of the parties hereto as of the Effective Date. 

 

UNITY BIOTECHNOLOGY, INC.

 

By:/s/ Keith R. Leonard Jr.
Name:  Keith R. Leonard Jr.

Title:   Chief Executive Officer

 

 

EXECUTIVE

 

By:/s/ Robert C. Goeltz II
Name: Robert C. Goeltz II

 

 

 

 

 

